On demand, I promise to pay or cause to be paid unto John Taylor, his heirs or order, the sum of £ 56 12s., specie, with lawful interest till paid, it being for value received, as witness my hand and seal, this 27 July, 1796.
JAMES GRACE. (SEAL.)
James Grace having died, Taylor brought an action of debt on this bond against the defendants, who were his heirs at law; and upon the trial the presiding judge nonsuited the plaintiff, on the ground that the obligor had not bound his heirs to pay the debt.
There can be no doubt upon this point. The nonsuit was regular and must stand.
(67)